Court, 120 Nev. 222, 224, 88 P.3d 840, 841 (2004). Petitioner seeks
                  extraordinary relief from this court in the first instance without first
                  seeking some form of relief in the district court.   See State ex rel. List v.
                  Cty. of Douglas, 90 Nev. 272, 276-77, 524 P.2d 1271, 1274 (1974) ("this
                  court prefers that such an application [for extraordinary relief] be
                  addressed to the discretion of the appropriate district court" in the first
                  instance), abrogated on other grounds by Att'y Gen. v. Gypsum Res., LLC,
                  129 Nev., Adv. Op. 4, 294 P.3d 404, 411 (2013).
                                There is no indication that petitioner has presented to the
                  district court in the first instance the issues raised in this petition
                  including whether the clerk of the district court has a ministerial duty to
                  file the peremptory challenge, see Bowman v. Eighth Judicial District
                  Court, 102 Nev. 474, 478, 728 P.2d 433, 435 (1986) (stating that absent
                  contrary instructions from the court, the clerk has a ministerial duty to
                  file documents presented in the proper form and has no judicial discretion
                  to determine a document's propriety), and whether the challenge was
                  timely under SCR 48.1, see State, Department of Motor Vehicles & Public
                  Safety v. Eighth Judicial District Court, 113 Nev. 1338, 1341, 948 P.2d
                  261, 262 (1997) (noting that the original judge retains jurisdiction to
                  determine whether a peremptory challenge is timely until the clerk
                  reassigns the case). The district court is in the better position to develop
                  the factual and legal issues and provide this court with an adequate record
                  for review.




SUPREME COURT
      OF
    NEVADA
                                                       2
(0) 19474 700(9
                            Accordingly, because the issues raised in this petition are
                more appropriately addressed to the district court in the first instance, we
                deny this petition. See Smith v. Eighth Judicial Din. Court, 107 Nev. 674,
                677, 818 P.2d 849, 851 (1991) (stating that a petition for extraordinary
                writ relief is purely discretionary with this court).
                            It is so ORDERED.


                                                               ID\
                                                                 01-A-A-04-2Cr           , J.
                                                              Parraguirre




                                                                Chsza
                                                              Cherry
                                                                                          J.




                cc: Hon. Robert Teuton, District Judge, Family Court Division
                     Aaron Grigsby
                     Lewis Roca Rothgerber LLP/Las Vegas
                     Attorney General/Carson City
                     Legal Aid Center of Southern Nevada, Inc.
                     Christopher R. Tilman
                     Clark County District Attorney/Juvenile Division
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                        3
(0) 1947A